Citation Nr: 9924391	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to an increased rating for the veteran's service-
connected duodenal ulcer from 10 percent disabling.  

The veteran's claim was originally before the Board in May 
1996, at which time it was remanded for further development.  

By a rating decision dated July 1996, the RO granted the 
veteran entitlement to an increased rating to 20 percent 
disabling.  However, the veteran continued his appeal.  

The veteran's claim was also before the Board in July 1998, 
at which time it was remanded again.  

As was done in the May 1996 and July 1998 Board remands, the 
issue of service connection for a hiatal hernia secondary to 
a service-connected duodenal ulcer is referred back to the RO 
for development.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran does not have moderately severe ulcer disease 
with impairment of health manifested by anemia and weight 
loss.  

3.  The veteran does not have moderately severe ulcer disease 
with recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a rating decision dated April 1953, the RO granted the 
veteran entitlement to service connection for a duodenal 
ulcer and assigned a 10 percent rating.  

In 1985, VA authorized the veteran to receive one office 
visit every two months from 1985 to 1987 to obtain outpatient 
treatment for his ulcer condition and gastritis from Dr. 
Bolinger.  Such authorization was later extended through 
1991.  

Copies of VA Medical Center treatment records were submitted 
from 1991 and 1992.  The veteran underwent a cardiac 
catheterization in May 1991.  It was noted that the veteran's 
peptic ulcer disease was stable on Zantac.  It was also noted 
that the veteran was started on a weight reduction diet.  In 
January 1992, the veteran complained that his stomach had 
been bothering him.  In May 1992, it was noted that the 
veteran had lost 20 pounds since March 1991, but that he was 
still overweight.  

A VA x-ray report of February 1992 noted a chronic deformity 
of the duodenal bulb.  There was a small ulcer in the 
immediate post bulbar region of the duodenum.  It was also 
noted that there was a round density in the right upper 
quadrant, most likely representing a solitary gallstone.  It 
was further noted that this could be confirmed with 
sonography and oral cholecystography.  

A VA x-ray report from April 1992 shows that the veteran had 
a healed duodenal ulcer, with residual chronic deformity of 
the duodenal bulb and immediate post bulbar region.  

The veteran underwent a VA examination in May 1992.  The 
veteran complained of abdominal pain for 2 or 3 days with the 
pain thereafter going away.  He described taking Zantac and 
Maalox which seemed to control the pain.  There was no 
history of hematemesis or melena.  The examiner described the 
veteran as obese.  His weight was 218 pounds.  His maximum 
weight in the past year was noted to be 218 pounds.  It was 
noted that the veteran did not have recurrent hematemis or 
melena.  It was noted that the veteran had 5-6 episodes per 
year, lasting from 2-3 days.  In response to whether the 
veteran was anemic, the examiner stated not exactly.  It was 
noted that the veteran had periodic vomiting.  Diagnosis was 
peptic ulcer disease.  

Copies of VA Medical Center treatment records were submitted 
from April 1992 to December 1992.  

The veteran was afforded a hearing before the RO in July 
1993, a transcript of which has been associated with the 
claims folder.  The veteran stated that he owned an 
automotive shop, and that he would work 3 days and be home 3 
days in a week.  He stated that he missed time because of his 
ulcer.  He stated that he took medication for his ulcer, 
consisting of 1-2 bottles of Maalox a day, and 2-3 Zantacs a 
day.  He stated that he saw a physician at the VA Medical 
Center about four times a year.  He stated that up until 
about 2 years ago, he was on a fee basis, and would see his 
local doctor about one to three times a month.  He described 
a boring pain in his stomach.  He described sweating and 
throwing up after meals.  He stated that one week out of the 
month he had severe symptoms of vomiting.  The veteran agreed 
that he had not lost weight due to his condition.  He stated 
that the medication helped to a point, but then would not 
help.  

The veteran was afforded a VA examination in February 1995.  
He weighed 234 pounds and it was noted that the year prior he 
weighed 240 pounds.  

The veteran was afforded a VA examination in June 1996.  
Regarding medication, the veteran stated that he was on some 
type of H2 blocker and had switched from Tagamet to Zantac 
and most recently to another one, the name of which he did 
not exactly know.  He stated that he was also taking Mylanta 
as needed.  The veteran stated that he had never been put in 
the hospital because of symptomatology from the ulcer pain 
and had never had any bleeding as far as he could recall.  
The veteran stated that his weight had been steady around 240 
pounds, but that he felt that he definitely had some 
intolerance to onions, spicy food, and coffee, which he used 
every day.  He stated that during his working years, this 
symptomatology prevented him from properly discharging the 
duties as an auto mechanic.  He stated that they prompted him 
to quit working, but he felt that he could still keep going 
if healthy.  He stated that these abdominal complaints and 
heartburn were most of the time, but that every once in a 
while, he had one or two days that were completely pain-free 
and when he felt very good.  Examination of the abdomen 
showed that there was no pain, tenderness, rebound, rigidity, 
or guarding.  The examiner stated that they were not going to 
do any laboratory or x-ray examinations.  The examiner 
commented that a upper GI series conducted in February 1995 
disclosed healing of a previously detected active duodenal 
ulcer, mild sliding hiatal hernia with minimal 
gastroesophageal reflux along with an incidental finding of 
cholelithiasis.  Diagnoses were peptic ulcer disease, 
duodenal, with remission and relapses, apparently last active 
in 1995, cholelithiasis, and sliding type hiatus hernia with 
minimal gastroesophageal reflux.  

By a rating decision dated July 1996, the RO granted the 
veteran entitlement to an increased rating for a duodenal 
ulcer to 20 percent disabling.  

Copies of treatment records were submitted from Dr. M. B. 
from February 1997 to July 1998.  In August 1997, a barium 
swallow was taken of the esophagus and upper gastrointestinal 
series.  It was noted that there was irritability about the 
duodenal bulb and persistent collection of barium near the 
apex of the duodenal bulb, compatible with duodenal or post 
bulbar ulcer.  It was noted that the stomach was 
unremarkable.  The examiner's impressions were occasional 
tertiary contractions of the distal esophagus, and findings 
compatible with active peptic ulcer disease at the apex of 
the duodenal bulb.  A number of pharmacy records were 
submitted from this time period as well.  

Copies of VA Medical Center treatment records were submitted 
from January 1992 to November 1998.  In February 1992, it was 
noted that the veteran had severe gastrointestinal symptoms, 
and that he had a small ulcer in the post bulbar region of 
the duodenum.  The veteran was diagnosed in June 1994 with 
questionable history of ulcer.  The veteran was diagnosed in 
September 1997 with duodenal ulcer.  

The veteran submitted a statement dated December 1998.  The 
veteran contended that he was treated as an outpatient by Dr. 
Isenberg as an outpatient since the 1950s, and that Dr. 
Bollinger bought Dr. Isenberg out.  The veteran contended 
that the RO should contact Dr. Isenberg's wife and nurse.  
The veteran further contended that Dr. Bollinger treated him 
for a short time, but refused to supply his records.  

The veteran's representative submitted a statement dated July 
1999.  It was contended that at times the veteran suffered 
from totally incapacitating periods.  


Analysis

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Mild duodenal ulcer disease, with recurring symptoms once or 
twice yearly warrants a 10 percent rating.  Moderate disease, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants a 20 percent rating.  For 
moderately severe ulcer disease, with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, a 40 percent rating is 
applicable.  Severe disease, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent rating. 38 C.F.R. Part 4, Code 
7305 (1998).

The veteran's duodenal ulcer is currently rated as 20 percent 
under Diagnostic Code 7305.  In order to receive an increased 
rating to 40 percent, the evidence must show that the veteran 
has moderately severe ulcer disease.  According to the rating 
criteria, such a finding can be made by showing that the 
veteran has impairment of health manifested by anemia and 
weight loss.  In the alternative, moderately severe ulcer 
disease can be shown by showing recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  As will be explained below, the 
evidence does not show that the veteran is entitled to an 
increased rating from 20 percent.  

The evidence does not show that the veteran has impairment of 
health manifested by anemia and weight loss to constitute 
moderately severe ulcer disease.  The evidence throughout the 
rating period shows that the veteran has been trying to lose 
weight.  A copy of a VA Medical Center treatment record from 
May 1992 noted that the veteran had lost 20 ponds since March 
1991, but that he was still overweight.  At the veteran's 
July 1993 hearing, the veteran agreed that he had not lost 
weight due to his condition.  At his VA examination in 
February 1995, the veteran weighed 234 pounds.  At the 
veteran's VA examination in June 1996, the veteran stated 
that his weight had been steady around 240 pounds.  

Similarly, the evidence does not show that the veteran has 
anemia.  At the veteran's VA examination in May 1992, in 
response to the question of whether the veteran was anemic, 
the veteran stated not exactly.  

Also, the evidence does not show that the veteran has 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year to constitute 
moderately severe ulcer disease.  There is no question that 
the veteran's duodenal ulcer is active at times and then 
improves.  At his VA examination in June 1996, he was 
diagnosed with peptic ulcer disease, duodenal, with remission 
and relapses, apparently last active in 1995.  A barium 
swallow from August 1997 showed findings compatible with 
active peptic ulcer disease.  Also, when the veteran was seen 
at the VA Medical Center in September 1997, he was diagnosed 
with duodenal ulcer.  Also, the evidence shows that the 
veteran has been taking medication for his ulcer, including 
Tagamet, Maalox, and Zantac.  

However, the evidence does not show that even when the 
veteran's ulcer is active, that it is productive of recurrent 
incapacitating episodes averaging 10 days or more of at least 
4 or more times a year.  At the veteran's VA examination in 
May 1992, the examiner noted that the veteran had 5-6 
episodes per year, lasting from 2-3 days.  At the veteran's 
hearing in July 1993, he stated that he saw a physician at 
the VA Medical Center about four times a year.  He also 
stated that one week out of the month he had severe vomiting, 
and that he missed time from work because of his ulcer.  At 
his VA examination in June 1996, although the veteran stated 
that he had abdominal complaints and heartburn most of the 
time, he stated that he had never been in the hospital 
because of ulcer pain.  

Although the veteran contends that he suffers from totally 
incapacitating periods because of his ulcer, and the evidence 
shows that the veteran takes medication for his ulcer 
condition, the evidence does not show that such 
incapacitating periods are for 10 days or more at least four 
times a year.  Most of the VA Medical Center treatment 
records are for conditions other than the veteran's ulcer 
condition, and by the veteran's own admission, he has never 
been hospitalized for his ulcer condition. 

Accordingly, under the criteria of Diagnostic Code 7305 and 
the provisions of 38 C.F.R. § 4.7, a rating higher than 20 
percent is not warranted.

Although the veteran contended in December 1998 that he had 
been treated as an outpatient by Dr. Isenberg since the 
1950s, he stated that Dr. Isenberg had died.  He stated that 
Dr. Bollinger had taken over for Dr. Isenberg.  Although it 
is not clear when Dr. Bollinger took over for Dr. Isenberg, 
the RO attempted to obtain records from Dr. Bollinger, with 
limited success.  The record shows that the veteran has been 
going to Dr. Bollinger from at least the 1980s, which was 
before the current appellate period began.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special gastrointestinal examinations to determine 
the extent of the veteran's duodenal ulcer.  The Board did 
not base its decision solely on a single VA examination as 
one of the major factors for consideration in this case, but 
also considered testimony by the veteran as well outpatient 
treatment records.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

In summary, the veteran has not met the criteria, for an 
increased rating from 20 percent for a duodenal ulcer.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating for a duodenal ulcer from 
20 percent is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







